Case 20-10343-LSS Doc 4515 Filed 05/18/21 Page1of1

a MIHAY 18 AM 9:42
CLERK
Justice Lauri Silber Silverstein BIS PANSRUP TY cours
BSA Bankcrupty Case ’ L AWARF

824 Market Street 6th Floor
Wilmingtin, DE 19801

Dear Ms. Silverstein:

I was a boy Scout. On a macpout I was sexually attacked by
one of the Scout Masters.

The experience was so terrible that I reguritated. I didn't
tell anyone. I found out in conversation with two other guys
that I shoulden,t be alone with that man. We told some of the
other guys to watch out too.

IT WANTED TO BE AN Eagle Scout. I went home from camp and
threw my uniform into the trash.

I became shy and withdrawn through junior high and high school.
It was only when I went into the Army that I was strong.

They knew things were going on buy did nothing about it. They
should pay for that error in judgement. Now I UNDERSTNAD that
many other guys must have had the same experience.

They should pay for what they did and be more careful when
they look for Scout Masters.

Thank you for your attention to this correspondence.

Very Truly Yours,

 
